Citation Nr: 0812107	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder. 

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1967 and from January 1991 to April 1991.  He also 
had periods of active duty for training (ACDUTRA) with the 
National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right foot disorder first manifested years after the 
veteran's active service and is not related to his service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2003 and October 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a right foot 
disorder because there is no evidence of pertinent disability 
in service or for several years following service.  Thus, 
while there is a current diagnosis of a right foot disorder, 
there is no true indication that the disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of findings of right 
foot pathology in service and the first suggestion of 
pertinent disability many years after active duty, relating a 
right foot disorder to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the 
duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which the appellant was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R.          § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the 
Reserves.  38 U.S.C.A.                    § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R.     § 3.6(d)(4).

The veteran has attributed his right foot disorder to a 
September 1993 injury sustained while jumping from the back 
of a truck during a period of ACDUTRA.  
Evidence in the claims folder indicates that the veteran was 
ordered to ACDUTRA from September 10, 1993 to September 25, 
1993.  A service medical record indicates that he was unable 
to complete his training because of an unidentified medical 
difficulty.  

An emergency room report from Memorial Hospital in 
Hattiesburg, Mississippi, shows that the veteran reported to 
that facility in September 1993 with pain in the back and 
lower left extremity.  There was no indication of a right 
foot injury.  

In November 1994, the veteran was treated for left heel pain, 
which, according to the veteran, was the result of an injury 
sustained while jumping from the back of a truck while 
serving in the National Guard.  There were no complaints of 
right foot pain at that time.

The first indication of a right foot disorder was in August 
1997, when the veteran reported right foot pain to a private 
physician, Dr. D.L.  In December 1997, the veteran underwent 
surgery for right heel spur syndrome with plantar fasciitis.  

There was no further medical evidence of treatment for a 
right foot disorder until March 2005, when the veteran 
reported to the Memphis (Tennessee) VA Medical Center with 
bilateral foot pain.  X-ray studies revealed calcaneal spur 
syndrome.  The veteran was prescribed orthotics. 

Also in March 2005, Dr. D.L. indicated that the veteran had 
bilateral foot and leg disability that "could be service 
connected" based on the veteran's reports that they had 
their onset during the September 1993 period of ACDUTRA.    

On review, the preponderance of the evidence is against a 
finding of an association between the veteran's current right 
foot disability and his service.  While there is evidence of 
a current right foot disability, there is no medical evidence 
of the disability until August 1997, almost four years after 
the period of ACDUTRA during which the veteran has stated he 
was injured.  Although the veteran reported left extremity 
pain and left foot pain in September 1993, November 1994, and 
January 1997, there were no complaints of right foot pain 
during that time.  

The Board has considered the March 2005 opinion of Dr. D.L., 
who indicated that the veteran's lower extremity problems 
"could be service connected" based on the veteran's stated 
history of onset after a September 1993 injury.  However, the 
evidence in the claims folder does not support a conclusion 
that the veteran's right foot disorder had its onset during 
the September 1993 period of ADCUTRA; thus, the opinion is of 
limited probative value.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The veteran sought treatment for left foot 
disability in 1994, but never mentioned right foot problems 
and none were noted.  The Board finds it highly unlikely that 
chronic right foot disability would not have been mentioned 
by the veteran or noted by the clinician when left foot 
disability was being treated.  

The Board has also considered the lay evidence submitted by 
the veteran and his family, indicating that the veteran 
exhibited foot pain following his September 2003 period of 
ACDUTRA.  The veteran and his family are competent to report 
pain and signs of pain.  However, they have not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right foot disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right foot disorder is denied.


REMAND

The evidence of record indicates that the veteran was seen at 
a local hospital for pain in his back and left lower 
extremity during his September 1993 period of ADCUTRA.  His 
service medical records indicate that he was unable to 
complete his training for medical reasons.

In November 1994, the veteran reported left foot pain to his 
private physician, indicating that the pain had its onset 
after he jumped from the back of a truck during National 
Guard service in "4/94".  

The medical and lay evidence of record establishes that the 
veteran incurred an injury to his left lower extremity during 
his September 1993 period of ACDUTRA.  The September 1993 
emergency room record from Memorial Hospital in Hattiesburg, 
Mississippi, indicates that the veteran sought treatment for 
pain in his left lower extremity during ACDUTRA.  While the 
report of left foot pain in November 1994 refers to an April 
1994 injury, it was indicated that this occurred in the 
National Guard.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The evidence shows that 
the veteran has a current diagnosis of calcaneal spur 
syndrome.  There is evidence of an in-service injury to the 
left lower extremity.  Upon remand, the veteran should be 
afforded a VA examination to determine the etiology of his 
left foot disorder.   

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of his left foot 
disorder.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any left foot disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it had its onset in or is 
otherwise related to the veteran's 
September 1993 period of ACDUTRA.  The 
examiner should provide a rationale for 
any the opinion  provided.  Attention is 
invited to the September 1993 record 
indicating treatment for pain in the back 
and left lower extremity; the November 
1994 report of left foot pain; the 1997 
and 1998 reports of left foot pain to Dr. 
D.L.; and the 2005 diagnosis of calcaneal 
spur syndrome.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


